J-A04035-15

                               2015 PA Super 76

IN RE: T.B.                               :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
APPEAL OF: T.B.                           :     No. 1059 WDA 2014

                   Appeal from the Order Entered June 2, 2014
               in the Court of Common Pleas of Allegheny County,
                      Orphans’ Court, at No(s): CC 140037

BEFORE:       BOWES, OLSON, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:              FILED APRIL 14, 2015

      T.B. appeals from the order of June 2, 2014, which denied his petition

for expungement of mental health records and restoration of rights.      We

affirm.

      The facts of this case can be summarized as follows.     On November

26, 2008, T.B. cut his face in several places after returning to his parents’

house following a night of consuming alcohol and celebrating his twenty-first

birthday.     T.B.’s father saw blood on T.B.’s face after he got out of the

shower, decided to check on him early in the morning, and discovered the

cuts were still bleeding.     An ambulance was called, and T.B. went to

Jefferson Regional Medical Center (Jefferson) to get the cuts on his face

treated.    T.B. arrived at the hospital at 9:15 a.m.   T.B.’s mother arrived

shortly thereafter, and she voiced concern that T.B. was suicidal. She then

worked with Jefferson to have T.B. committed for psychiatric treatment

involuntarily pursuant to 50 P.S. § 7302 of the Mental Health Procedures Act




*Retired Senior Judge assigned to the Superior Court.
J-A04035-15

(MHPA).1     She completed the application required under section 7302(a),

and a warrant pursuant to section 7302(a)(1) was issued at 1:21 p.m.          A

physician examined T.B. at 1:30 p.m. and determined that T.B. had self-

mutilated and was a danger to himself.           Thus, T.B. was committed

involuntarily for the statutory 120-hour period,2 and was released from

Jefferson on November 30, 2008.

        On January 30, 2014, T.B. filed a petition to “vacate and/or expunge

involuntary civil commitment.” Petition, 1/30/2014.          Specifically, T.B.

argued, inter alia, that his involuntary commitment was void ab initio

because he was not examined by a physician within two hours of his arrival

at Jefferson pursuant to 50 P.S. § 7302(b) (“A person taken to a facility shall

be examined by a physician within two hours of arrival….”). T.B. asserted

that his involuntary commitment “has caused him to suffer a loss of liberty

and reputation.” Id. at 2 (unnumbered).      Further, T.B. contended that he

“suffers from permanent deprivation of fundamental state and federal

constitutional rights as a direct result of his involuntary commitment[.]” Id.3


1
  This procedure is known colloquially as a 302 procedure or involuntary
commitment.
2
    50 P.S. § 7302(d)(1).
3
   T.B. also asserted that, because of this involuntary commitment, the
Pennsylvania State Police would not grant him permission to possess a
firearm pursuant to 18 Pa.C.S. § 6105(c)(4) of the Uniform Firearms Act,
which sets forth a prohibition against those who have been involuntarily
committed under the MHPA from possessing a firearm. Moreover, T.B.


                                     -2-
J-A04035-15

      A hearing was held on April 29, 2014. After the hearing, the orphans’

court concluded “that when a patient voluntarily receives treatment at a

hospital and a subsequent 302 is completed, the requirement that a

physician examine the patient within two hours, under 50 P.S. § 7302(b),

begins when the 302 is authorized.” Orphans’ Court Opinion, 9/8/2014, at 3.

Accordingly, the orphans’ court held that because the warrant was

authorized at 1:21 p.m., and T.B. was examined by a physician at 1:30

p.m., well within the two-hour period, T.B.’s involuntary commitment was

valid and legal.   Therefore, the orphans’ court denied T.B.’s petition for

expungement.

      T.B. timely filed a notice of appeal, and both T.B. and the orphans’

court complied with Pa.R.A.P. 1925. On appeal, T.B. sets forth the following

question for our review: “Is a mental health commitment invalid and illegal

where the Application for Involuntary Civil Commitment demonstrates, on its

face, that the statutory mandates have not been followed.” T.B.’s Brief at 3.

      In considering T.B.’s arguments, we bear in mind that

      a person who has been unlawfully committed to a state mental
      facility has a constitutional right to the destruction of hospital
      records created as a result of the illegal commitment. Wolfe v.
      Beal, 477 Pa. 477, 384 A.2d 1187 (1978). Wolfe’s rationale has
      been extended to require that court records also be expunged
      when an illegal commitment occurs; to-wit:

argued that his rights under the Second Amendment of the United States
Constitution were being violated. However, T.B. does not present on appeal
any argument with respect to the Second Amendment or a potential denial
of the right to possess a firearm.


                                    -3-
J-A04035-15



               To be sure, the question of expungement of court
               records arising from an illegal commitment was not
               at issue in Wolfe simply because the lower court’s
               decision to order such relief was not challenged.
               However[,] we think it clear that the Court’s
               reasoning regarding destruction of the hospital
               records is equally applicable to the issue sub judice.
               Be they hospital records or court records, the
               dispositive fact is that they originated as a result of
               an illegal proceeding subsequently declared null and
               void; and, in either case, their “continued existence
               [...] pose a threat to [A]ppellant’s reputation.” Under
               such circumstances, and in the absence of any
               compelling reason to the contrary offered by the
               Commonwealth, justice demands that [A]ppellant be
               returned to a position as near as possible as that
               which [she] enjoyed prior to the illegal commitment;
               namely, an unsullied record.

In   re   R.F.,    914   A.2d   907,   908-09    (Pa.   Super.   2006)   (quoting

Commonwealth v. J.T., 420 A.2d 1064, 1065 (Pa. Super. 1980) (citations

omitted)).

      Instantly, T.B. contends that his involuntary commitment began at

9:15 a.m., when he arrived at Jefferson, even though no application

pursuant to section 7302(a) had been completed. Thus, he argues that he

arrived at Jefferson at 9:15 a.m. “against his will, [and was held] for over

four (4) hours, before being examined by a physician” at 1:30 p.m. T.B.’s

Brief at 19.

      Allegheny County and the Pennsylvania State Police contend that “[i]f

a person comes voluntarily to the hospital then the arrival time would be

when the 302 is subsequently authorized.” Allegheny County’s Brief at 8.



                                        -4-
J-A04035-15

Thus, Allegheny County argues that because the warrant was authorized at

1:21 p.m. and the examination by a physician occurred at 1:30, well within

the   two-hour   period   contemplated    by   the   statute,   the   involuntary

commitment was valid.

      The process for authorizing an involuntary commitment is outlined by

statute; thus, we bear in mind the rules of statutory construction. “An issue

of statutory construction presents a pure question of law and our standard of

review is de novo and our scope of review is plenary.” Spahn v. Zoning Bd.

of Adjustment, 977 A.2d 1132, 1142 (Pa. 2009). “The object of all

interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly.” 1 Pa.C.S. § 1921(a). “When the words

of a statute are clear and free from all ambiguity, the letter of it is not to be

disregarded under the pretext of pursuing its spirit.” Id. at (b). However,

      [w]hen the words of the statute are not explicit, the intention of
      the General Assembly may be ascertained by considering,
      among other matters:

      (1) The occasion and necessity for the statute.

      (2) The circumstances under which it was enacted.

      (3) The mischief to be remedied.

      (4) The object to be attained.

      (5) The former law, if any, including other statutes upon the
      same or similar subjects.

      (6) The consequences of a particular interpretation.




                                       -5-
J-A04035-15

      (7) The contemporaneous legislative history.

      (8) Legislative and administrative interpretations of such statute.

Id. at (c).      Moreover, “[i]n ascertaining the intention of the General

Assembly in the enactment of a statute the following presumptions, among

others, may be used … (1) [t]hat the General Assembly does not intend a

result that is absurd, impossible of execution or unreasonable[, and] (2)

[t]hat the General Assembly intends the entire statute to be effective and

certain.” 1 Pa.C.S. § 1922.

       Section 7302 provides the following procedure for obtaining a warrant

and transporting an individual to a facility. “Upon written application by a

physician   or   other   responsible   party   setting   forth   facts   constituting

reasonable grounds to believe a person is severely mentally disabled and in

need of immediate treatment, the county administrator may issue a warrant

requiring a person authorized by him, or any peace officer, to take such

person to the facility specified in the warrant.” 50 P.S. § 7302(a)(1).

Pursuant to 50 P.S. § 7302(b)(1), “[a] person taken to a facility shall be

examined by a physician within two hours of arrival in order to determine if

the person is severely mentally disabled within the meaning of section 301

and in need of immediate treatment[.]”

      Thus, the words of the statute are explicit as to the situation where an

individual is not at a hospital or other facility at the time it is recognized that

an involuntary commitment may be necessary.              Someone may obtain a



                                       -6-
J-A04035-15

warrant permitting the transportation of the individual involuntarily to a

facility for mental health treatment.    Once that individual arrives at the

facility, the statute requires that the individual be examined by a physician

within two hours. However, the statute is silent about this time period if an

individual is already at a facility when someone recognizes that a 302 may

be necessary.

      That is the situation we encounter in this case, where the orphans’

court found that T.B. went voluntarily to Jefferson. Orphans’ Court Opinion,

9/8/2014, at 4 (stating T.B. “voluntarily went to the hospital for the purpose

of getting his facial lacerations treated[.]”).4 Accordingly, the orphans’ court

had to determine when T.B. “arrived at the facility” for the purposes of a

possible involuntary commitment, therefore implicating the two hour

protection provision. The orphans’ court concluded that the time of arrival

under these circumstances “begins when the 302 [warrant] is authorized.”

Orphans’ Court Opinion, 9/8/2014, at 3. We agree that is the appropriate

interpretation of the statute where T.B. was already at Jefferson for medical

reasons prior to the application for an involuntary commitment was made.

      “[I]t is axiomatic that in determining legislative intent, all sections of

a statute must be read together and in conjunction with each other,


4
  This finding is supported by the record. T.B. testified that the ambulance
“took [him] to the hospital saying that they’re just going to clean [him] up”
because his “face was bleeding.” N.T., 4/29/2014, at 6. He testified that
“nobody said anything about a 302 the whole time.” Id.


                                     -7-
J-A04035-15

and construed with reference to the entire statute.” Allstate Life Ins. Co.

v. Com., 52 A.3d 1077, 1080 (Pa. 2012) (emphasis added).           Instantly,

T.B.’s argument that the protections of section 7302(b) were triggered

before the application was filed pursuant to section 7302(a) creates an

absurd result.   T.B. attempts to pick and choose which portions of the

statute applied without reading the statute as a whole.5

       Accordingly, we hold the orphans’ court interpreted the statute

properly and did not abuse its discretion in concluding that the involuntary

commitment of T.B. was valid.     T.B. has presented no other argument on

appeal as to why his records should be expunged; therefore, we affirm the

order of the orphans’ court denying T.B.’s petition for expungement.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



5
  This interpretation is consistent with other aspects of the statute. Where
an individual is not at a facility at the time the warrant is authorized, the
statute does not count the time it takes to find the individual and transport
him to the facility as part of the two-hour window for physician examination.


                                    -8-
J-A04035-15




Date: 4/14/2015




                  -9-